Citation Nr: 1044964	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-20 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active duty from June 1961 to November 
1963; he died in January 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the appellant's claim 
for a monetary burial allowance; and from a September 2005 rating 
action wherein the RO denied the appellant's claim for dependency 
and indemnity compensation (DIC), death pension and accrued 
benefits.

The issue of service connection for nonservice-connected burial 
allowance is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2005.  The Certificate of Death 
establishes that the immediate cause of the Veteran's death was 
cardiac arrest.  No autopsy was performed.

2.  At the time of the Veteran's death, he had not established 
entitlement to service connection for any disabilities. 

3.  A clear preponderance of the evidence is against a finding 
that the Veteran served in the Republic of Vietnam during the 
Vietnam Era or was exposed to herbicide agents in service.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Certain additional notice requirements attach in the context of a 
claim for DIC benefits based on service connection for the cause 
of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 
19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.

Here, the RO sent correspondence in July 2005 and a rating 
determination in September 2005.  Additional correspondence was 
sent to the appellant in November 2005.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decision.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general notice 
of the need for any evidence in the appellant's possession.  In 
the July 2005 letter the appellant was asked to send VA evidence 
showing exactly what the Veteran was treated for prior to his 
death.  She was also asked to provide names and addresses of 
health care providers who treated the Veteran during the year 
preceding death.  A follow-up to the July 2005 letter was sent in 
November 2005.

The Board acknowledges that the appellant was not provided with 
all notice criteria required by Hupp; the Board acknowledges that 
the Veteran was not service-connected for any disability during 
his lifetime and concludes that the appellant has actual 
knowledge of the disabilities for which the Veteran was not 
service-connected.  The appellant contends that the Veteran's 
death was related to in-service exposure to Agent Orange.  
However, she does not assert that the Veteran was service 
connected for the condition listed on his January 2005 death 
certificate, i.e., cardiac arrest.  Nor does she claim that the 
Veteran's death was otherwise related to a service-connected 
disability.  The nature of the appellant's claim reflects her 
actual knowledge that the Veteran was not service-connected for 
any disability at the time of his death and of those conditions 
for which he was not service-connected.  Accordingly, the failure 
to provide Hupp- compliant notice is not prejudicial in this 
case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of any notice sent to the appellant is harmless because 
of the notices provided throughout the adjudication and because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the April 2006 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, relevant, available evidence that has not been 
obtained.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

II.  Service Connection for the Cause of the Veteran's Death

The survivors of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 
2002).  The death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§ 3.312(a).

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing service 
connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.  3 8 U.S.C.A. §§ 
501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value. 3 8 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Veteran's Certificate of Death indicates 
that he died in January 2005, at the age of 61.  The Certificate 
of Death also establishes that the immediate cause of the 
Veteran's death was a cardiac arrest.  There was no contributory 
cause shown; and no autopsy was performed.  At the time of the 
Veteran's death, he had not established entitlement to service 
connection for any disabilities.  The Board notes that during the 
Veteran's lifetime, he filed claims for entitlement to service 
connection for nervousness, a back disability and pulled tendons 
of the left arm and all claims were denied by rating decision 
dated in February 1964.  The denial of the claims was not 
appealed by the Veteran.

In statements presented to support of her claim on appeal, the 
appellant contends that while serving in the Marine Corps the 
Veteran was exposed to Agent Orange in the Republic of Vietnam; 
and essentially that the cardiac arrest, which caused his death, 
was a presumptive condition caused by exposure to Agent Orange.  
In addition, in a letter to the President the appellant asserts 
that the Veteran served in the Bay of Pigs.  The Veteran's 
service treatment records are devoid of any treatment or 
diagnosis for cardiovascular disorder or any findings of Agent 
Orange exposure.

A records search by the Service Department-Marine Corps dated in 
July 2005 reveals there is no evidence in the Veteran's file to 
substantiate any service in Vietnam.  Service personnel records, 
including the Veteran's report of transfer or discharge (Form DD-
214) show the Veteran served three months of foreign and or sea 
service in Okinawa from May 1963 to August 1963 during the 
Vietnam era.  During this time, he served in the H&S Company, 1st 
AMTrach Battalion, 3rd Mar. Division (Rein), FMF.  There was no 
record of Vietnam service.  Furthermore, the Veteran's Form DD-
214 does not show any medals, citations or awards for service in 
Vietnam.  It should also be noted that the Bay of Pigs Invasion 
occurred on April 17, 1961, two months prior to the Veteran's 
entering service.

After a careful review of the record, the Board finds the 
preponderance of the evidence to be against the appellant's claim 
of service connection for the cause of the Veteran's death.  In 
this regard, the Board initially notes that Agent 
Orange/herbicide exposure cannot be presumed, as the evidence 
shows the Veteran did not serve in Vietnam during the Vietnam 
era.  Therefore, the Veteran's cardiac arrest cannot be 
presumptively service-connected based upon Agent Orange exposure 
during his military service.  See 38 U.S.C.A. § 1116, 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309 (e).

The Board also finds that a heart condition was not diagnosed 
during the Veteran's active duty service or upon his separation; 
the Veteran was not service-connected for a cardiovascular 
disorder, or any related conditions at the time of his death; and 
there is no indication from the record that a cardiac condition 
was incurred in service.  The record is devoid of post-service 
medical records indicating any history, complaints, treatment or 
diagnosis of a heart condition.  Also, there is no medical 
opinion or other competent medical evidence of record relating a 
heart disorder to the Veteran's active service.  In fact, the 
appellant has presented no probative evidence linking the 
development of cardiovascular disease to the Veteran's period of 
service and no such evidence has been received.  Therefore, as 
the preponderance of the evidence is against the appellant's 
claim, service connection for cause of the Veteran's death is 
denied.

The Board acknowledges the appellant's statements that the 
Veteran's death was related to his active service wherein he was 
exposed to Agent Orange while serving in the military during the 
Vietnam era.  She has claimed that the Veteran was deployed on 
classified missions in the Republic of Vietnam.  There is no 
indication how she knows this.  Other information to the effect 
that the Veteran participated in the Bay of Pigs invasion while 
in service is inaccurate, since the Veteran's service did not 
begin until this incident had already occurred.  There is nothing 
in the record to support this claim and the Board does not find 
it credible.  Even if she got this information from the Veteran, 
it is not supported by his service personnel records and is less 
probative than other evidence of record.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



REMAND

In an administrative decision in June 2005 the RO denied the 
appellant's claim for a nonservice-connected burial allowance.  
The appellant filed a notice of disagreement in June 2005.  A 
statement of the case (SOC) addressing the issue of nonservice-
connected burial benefits has not been issued by the RO.  
Accordingly, remand for the issuance of an SOC is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant proper notice 
which complies with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act and its 
implementing regulations, to include 
advising the appellant of the evidence 
necessary to substantiate her claim for a 
nonservice-connected burial allowance as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO must provide the appellant with 
an SOC addressing the claim of entitlement 
to a nonservice- connected burial 
allowance.  The appellant and her 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must be 
filed.  38 C.F.R. § 20.202 (2010).  If, 
and only if, the appellant perfects the 
appeal as to that claim, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


